Exhibit 99.1 Novadaq Technologies Inc. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (expressed in U.S. dollars, except common shares outstanding) Notes As at March 31, 2017 As at December 31, 2016 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other assets Inventories 3 Non-current assets Long-term receivables Other assets 9 - Investments 4 - Property and equipment, net 5 Intangible assets, net 6 Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Provisions Deferred revenue Income taxes payable Distribution rights payable Other liabilities 8 Non-current liabilities Deferred revenue Distribution rights payable Long-term debt 9 - Total Liabilities $ $ Shareholders' Equity Share capital 11 $ $ Contributed surplus 8 Deficit ) ) Total Shareholders' Equity $ $ Total Liabilities and Shareholders' Equity $ $ Total number of common shares outstanding 11 See accompanying notes to the interim condensed consolidated financial statements 1 Novadaq Technologies Inc.
